Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 1 of 13




                 Exhibit 1
                   Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 2 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California


EPIC GAMES, INC. v. APPLE INC.                                                )        Civil Action Nos.          4:20-CV-05640-YGR
CAMERON ET AL. v. APPLE INC.                                                  )                                   4:19-CV-03074-YGR
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                   4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                                    Samsung Electronics America, Inc.
                                                   85 Challenger Road, Ridgefield Park, NJ 07660
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: Gibson, Dunn & Crutcher LLP                                                    Date and Time:
         200 Park Ave                                                                   November 13, 2020, 06:00 PM ET
         New York, NY 10166

           Or as otherwise agreed.


        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: October 30, 2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                     /s/ Jay Srinivasan
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Jay P. Srinivasan
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Jay P. Srinivasan, 333 South Grand Avenue, Los Angeles, CA 90071-3197, jsrinivasan@gibsondunn.com, (213) 229 7296

                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                   Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 3 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                    Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 4 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action Nos. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR, 4:20-CV-05640-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $


          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                     Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 5 of 13
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
        Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 6 of 13




                                        SCHEDULE A
        Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

        1.     The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the present

                  and past tenses as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

        2.     “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE. For the avoidance of doubt, the phrase “EPIC APP” shall mean any APP

developed and/or published by EPIC, include Fortnite, Battlebreakers, and Spyjinx, as well any

APP developed and/or published by EPIC (such as the Epic Games App) that facilitates the

download of those or other APPS.

        3.     “APP DEVELOPER” shall mean any PERSON who developed one or more

APPS.

        4.     “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store, the Epic Games Store, Steam,

Origin, and online storefronts distributing games and digital content for Xbox, PlayStation, and

Nintendo. For the avoidance of doubt, the phrase “YOUR APP MARKETPLACE” shall refer to


                                             1
        Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 7 of 13




the Samsung Galaxy Store and its predecessor(s), including Samsung Galaxy Apps and Samsung

Apps.

        5.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        6.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

        7.      “DEFENDANT” shall mean Apple Inc.

        8.      “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; reports; books;

records, reports, and/or summaries of personal conversations or interviews; diaries; presentations;

slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs; recordings; tapes;

microfilms; minutes; records, reports, and/or summaries of meetings or conferences; press

releases; blog posts; stenographic handwritten or any other notes; work papers; checks, front and

back; check vouchers, check stubs or receipts; tape data sheets or data processing cards or discs or

any other written, recorded, transcribed, punched, taped, filmed or graphic matter, however

produced or reproduced; and any paper or writing of whatever description, INCLUDING

information contained in any computer although not yet printed out. Any production of

electronically stored information shall include the information needed to understand such

information. The term “DOCUMENT” or “DOCUMENTS” further includes all copies where the

copy is not identical to the original.

        9.      “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on its behalf, or any PERSON or entity that served in any such role at any time, as well as


                                             2
       Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 8 of 13




its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates,

(including but not limited to Epic Games International S.à r.l and Life on Air, Inc.), and any

PERSON that Epic Games, Inc., manages or controls.

       10.     “HANDHELD DEVICE” shall mean any smartphone, tablet, or portable MP3

music player. For the avoidance of doubt, the term “YOUR HANDHELD DEVICES” shall mean

any HANDHELD DEVICE manufactured and/or sold by YOU, and shall include the “Samsung

Galaxy” series of smartphones, and tablets.

       11.     “INCLUDING” shall not be construed as limiting any request, and shall mean the

same as “including, but not limited to.”

       12.     “IN-APP PRODUCT” shall mean any feature, service, or functionality that can be

enabled or unlocked within an APP in exchange for a fee, including subscriptions, in-game

currencies, game levels, access to premium content, or unlocking a full version of an APP.

       13.     “NON-HANDHELD DEVICE” shall mean laptop computers, desktop computers,

or video game consoles. For the avoidance of doubt, the term “YOUR NON-HANDHELD

DEVICES” shall mean any NON-HANDHELD DEVICE manufactured and/or sold by YOU, and

shall include the “Samsung Notebook” series of laptops.

       14.     “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.

       15.     “REVIEW” and “REVIEWING” shall mean, with respect to APPS, any process

of screening, evaluating, analyzing, approving, or monitoring APPS, regardless of whether such

process takes place before or after the publication of APPS in an APP MARKETPLACE or before

or after the installation of APPS onto a HANDHELD DEVICE or NON-HANDHELD DEVICE.

       16.      “THE” shall not be construed as limiting the scope of any topic.

       17.     “UPDATE” shall mean any change or modification to or new version of any APP,

including bug fixes, upgrades, enhancements, supplements, and new releases.


                                              3
          Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 9 of 13




          18.   “YOU” or “YOUR” shall refer to Samsung Electronics America, Inc., its parent

companies (INCLUDING Samsung Electronics Co., Ltd.) and any of its subsidiaries predecessor

or successor companies, officers, directors, employees, representatives, consultants, agents,

servants, attorneys, accountants, and any other person or entity acting on its behalf, or any

PERSON or entity that served in any such role at any time.

                                       INSTRUCTIONS

          1.    All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures to

be relevant or responsive to the Request.

          2.    In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, INCLUDING those in the possession, custody, or control of YOUR present and former

attorneys, investigators, accountants, agents, representatives, or other PERSONS acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with handwritten

notes or editing marks shall not be deemed identical to one without such notes or marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for in

a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s) for

YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU shall

so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall so state

in writing.

          6.    If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

          7.    In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and in


                                            4
      Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 10 of 13




whose possession the DOCUMENT was found.

       8.      If any requested DOCUMENT is withheld on the basis of any claim of privilege,

YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, INCLUDING describing the DOCUMENT withheld, stating the privilege being

relied upon, identifying all PERSONS (by name) who have had access to such DOCUMENT

(INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s), carbon copy recipient(s),

blind carbon copy recipient(s)), the number of attachments (if any), the Bates or production number

of any attachments not withheld on the basis of privilege, the applicable date(s), and the subject

matter(s) in a privilege log.

       9.      If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be

privileged redacted and logged in a privilege log pursuant to the preceding instructions.

       10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

       11.     Unless otherwise stated, the time period for which the Requests seek DOCUMENTS

is 2017 to the present.

       12.     References to any natural person shall include, in addition to the natural person, any

agent, employee, representative, attorney, superior, or principal thereof.

       13.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.

       14.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the Federal

Rules of Civil Procedure. YOU are required to provide, by way of supplementary responses hereto,

such additional information as may be obtained by YOU or any PERSON acting on YOUR behalf

that will augment or modify YOUR answers initially given to the following Requests. Pursuant to

Rule 26(e) of the Federal Rules of Civil Procedure, YOU are required to supplement these responses

and provide additional DOCUMENTS without a specific request from DEFENDANT.


                                              5
     Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 11 of 13




      15.      DEFENDANT serves these Requests without prejudice to its right to serve additional

requests for production of DOCUMENTS.

                   SUPPLEMENTAL REQUESTS FOR PRODUCTION
SUPPLEMENTAL REQUEST FOR PRODUCTION NO. 1

      DOCUMENTS sufficient to show the name of all EPIC APPS published in YOUR APP

MARKETPLACE at any time in the last 10 years, and the dates during which such APPS were

available for download from YOUR APP MARKETPLACE.

SUPPLEMENTAL REQUEST FOR PRODUCTION NO. 2

      One copy of all current and former contracts and agreements between YOU and EPIC.

SUPPLEMENTAL REQUEST FOR PRODUCTION NO. 3

      DOCUMENTS sufficient to show YOUR policies, practices, and/or procedures for

handling and processing payments for the sale of IN-APP PRODUCTS in APPS distributed

through YOUR APP MARKETPLACE, INCLUDING DOCUMENTS sufficient to show whether

YOU require APPS distributed through YOUR APP MARKETPLACE to use a payment and

purchase functionality provided by YOU to facilitate purchases of IN-APP PRODUCTS, and if

so, whether YOU have ever departed from such requirement with respect to EPIC APPS or any

other APP DEVELOPER’s APPS.

SUPPLEMENTAL REQUEST FOR PRODUCTION NO. 4

      COMMUNICATIONS between YOU and EPIC CONCERNING:

            a. the commission rate charged by any APP MARKETPLACE (INCLUDING YOUR

               APP MARKETPLACE) on the sale of APPS and IN-APP PRODUCTS;

            b. policies, practices, and/or procedures for handling and processing payments for the

               sale of IN-APP PRODUCTS;

            c. any requirement or option to use a payment and purchase functionality provided by

               YOU;




                                            6
    Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 12 of 13




        d. any technical or other efforts encouraging users seeking to download EPIC APPS

            to do so via YOUR APP MARKETPLACE; and

        e. YOUR      REVIEW      of   any    EPIC    APP    or   UPDATE,      INCLUDING

            COMMUNICATIONS CONCERNING the duration and outcome of such

            REVIEW.

SUPPLEMENTAL REQUEST FOR PRODUCTION NO. 5

     DOCUMENTS CONCERNING EPIC’s distribution of APPS through YOUR APP

MARKETPLACE or otherwise on YOUR HANDHELD DEVICES or NON-HANDHELD

DEVICES, INCLUDING any DOCUMENTS CONCERNING:

        a. EPIC’s decision to distribute Fortnite through YOUR APP MARKETPLACE;

        b. the pre-installation of any EPIC APP on YOUR HANDHELD DEVICES or NON-

           HANDHELD DEVICES;

        c. co-marketing efforts, campaigns, or initiatives between YOU and EPIC;

        d. all support YOU have given EPIC in order to promote, market, and/or advertise any

           EPIC APP;

        e. all technical support YOU have given EPIC in order to optimize its APPS to run on

           YOUR HANDHELD DEVICES or NON-HANDHELD DEVICES;

        f. the ability and/or tendency of YOUR HANDHELD DEVICE users to choose

           between a payment and purchase functionality provided by YOU and EPIC; and

        g. the availability of EPIC APPS on, and tendency of users to download EPIC APPS

           from, any other APP MARKETPLACE, INCLUDING Epic’s Fortnite Installer and

           APP MARKETPLACES on both HANDHELD DEVICES and NON-

           HANDHELD DEVICES.

SUPPLEMENTAL REQUEST FOR PRODUCTION NO. 6

     DOCUMENTS (INCLUDING data) sufficient to show, for each month since August 2018:

        a. the number of times that any EPIC APP was downloaded from YOUR APP

            MARKETPLACE, by APP;


                                        7
      Case 4:20-cv-05640-YGR Document 260-4 Filed 01/19/21 Page 13 of 13




           b. the number of IN-APP PRODUCTS sold through EPIC APPS downloaded from

               YOUR APP MARKETPLACE, and the price of each such IN-APP PRODUCT;

           c. the total value in U.S. dollars of IN-APP PRODUCTS sold through EPIC APPS

               downloaded from YOUR APP MARKETPLACE; and

           d. the amount that YOU earned in commissions from each download of an EPIC APP

               or sale of an IN-APP PRODUCT through EPIC APPS, and the effective

               commission rate on each such transaction.

SUPPLEMENTAL REQUEST FOR PRODUCTION NO. 7
       All DOCUMENTS requested from and/or produced by YOU in In re Apple iPhone

Antitrust Litigation, No. 11-cv-06714 (N.D. Cal.), and Cameron et al. v. Apple Inc., No. 19-cv-

03074 (N.D. Cal.), INCLUDING all DOCUMENTS requested from YOU and/or produced by

YOU pursuant to DEFENDANT’s subpoena dated March 15, 2020.




                                           8
